160 Ga. App. 328 (1981)
ASKEA
v.
THE STATE.
62170.
Court of Appeals of Georgia.
Decided November 9, 1981.
Gerald L. Talansky, Kenneth T. Humphries, for appellant.
William A. Foster III, District Attorney, Frank Winn, Barbara V. Tinsley, Assistant District Attorneys, for appellee.
McMURRAY, Presiding Judge.
The defendant, following a revocation of probation hearing, had his probated sentence for the offense of burglary revoked and appeals therefrom. Held:
1. Defendant contends that the trial court erred in failing to state in its probation revocation order the evidence relied on and the reason for revoking defendant's probation. In view of the Supreme Court's decision in State v. Brinson, 248 Ga. 380(1) (283 SE2d 463), the defendant's contentions are not meritorious.
2. No proper motion to recuse was made in accordance with State v. Fleming, 245 Ga. 700, 701-702 (267 SE2d 207). Hence, there is no merit in this complaint.
3. Under the slight evidence rule in probation revocation proceedings the trial court did not err in admitting the in-court identification of the defendant as the person the alleged victims observed attempting to burglarize their home. The evidence of the attempted burglary as presented by these witnesses was sufficient to authorize the revocation of probation, and there is no merit in any of the enumerations of error set forth here. State v. Brinson, 248 Ga. 380 (2), supra.
*329 Judgment affirmed. Quillian, C. J., and Pope, J., concur.